DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending.
Applicant’s election of Group I, claims 1-16 and pancreas as the species in the reply filed on 11/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made as being treated without traverse in the reply filed on 11/15/2022.
Claims 1-16 have been examined on their merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Esmaeilzade et al. (February 2019, Physiology and Behavior, hereafter “Esmaeilzade”) in view of Schallmoser et al. (2007, Transfusion, hereafter “Schallmoser”).
In regards to claims 1 and 9-10, Esmaeilzade teaches that mesenchymal stem cells (MSCs) were harvested from femur and tibia bone (thus, a first and second population) and cultured with basal Dulbecco’s modified Eagles medium (DMEM) and supplemented with 10% fetal bovine serum (FBS) (p266, MSC cultures). Esmaeilzade continues that cells were then preconditioned with dimethyloxalylglycine (DMOG) (p26, Preconditioning of MSs by DMOG and MTT) which increased cell viability, migration, efficacy, paracrine effects, and expression of certain transcription factors (Abstract, p265). Esmaeilzade continues that method can be used for transplantation to treat disease states and therefore for therapeutic application (Abstract, p265).
In regards to primary cells, the specification of the instant application states, “Primary cells that can be isolated from the donor organ or tissue . . . may include . . . mesenchymal stem cell” (paragraph [0033]). Additionally, in regards to donor tissue, the specification of the instant application states, “Suitable donor organs or tissues . . . may include . . . bone” (paragraph [0033]). Therefore, Esmaeilzade teaches a conditioning protocol for primary cells comprising a population of primary cells in a culture medium and treating the primary cells with DMOG.
In regards to a primary cell culture medium, while the specification of the instant application states that the primary cell culture medium may be comprised of DMEM amongst other basal media and may contain supplements (paragraph [0021]), the specification also states, that the primary cell culture medium is a “[Good manufacturing practice]-compatible medium that does not contain animal protein or other xenobiotic components” (paragraph [0021]). Therefore, the primary cell culture medium is explicitly defined to exclude media the comprises animal components such as FBS.
However, Schallmoser teaches that MSCs are undergoing clinical trials to explore their potential regulation of hematopoiesis, immune response, and tissue regeneration, and that there is evidence for the safety and measurable efficiency of systemic MSC infusions in various disease conditions (p1436, first paragraph). Schallmoser continues that the common use of FBS in MSC cultures, as a source of growth factors, carries the risk of transmission of known and unknown pathogens as well as xenoimmunization, and that the ideal situation would be to avoid the use of FBS during human stem cell manipulation (p1437, column 1). To this end, Schallmoser teaches, a medium comprising human platelet lysate (hPL) that takes into consideration the variable effects of human platelets-derived factors in different safe clinical applications for fully replacing FBS for clinical-scale MSC production (p1437, column 1).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Esmaeilzade and use animal-free culturing conditions because it would avoid issues of contamination associated with using animal products or proteins and be better suited for clinical application. Furthermore, because Schallmoser teaches methods for fully replacing FBS appropriate for clinical-scale MSC production, including specifically hPL, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 3, Esmaeilzade teaches that DMOG was used at a concentration of 1000 µM (1 mM) (p26, Preconditioning of MSs by DMOG and MTT).
In regards to claim 8, as above, Esmaeilzade teaches that MSCs were harvested from femur and tibia bone (p266, MSC cultures). Esmaeilzade also teaches that these MSCs were subsequently pretreated and used in transplantation experiments (p26, Preconditioning of MSCs by DMOG and MTT assay; p26, Animal cohorts and treatments) which makes the donor tissue and allogenic tissue.
Therefore, the combined teachings of Esmaeilzade and Schallmoser renders the invention unpatentable as claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Esmaeilzade, in view of Schallmoser, as applied to claims 1, 3, and 8-10 above, and further in view of Park et al. (2009, Transplantation Proceedings, hereafter “Park”) as evidenced by Sigma (retrieved from internet 12/07/2022, hereafter “Sigma”).
	The combined teachings of Esmaeilzade and Scallmoser are relied upon as above.
In regards to claim 2, Esmaeilzade does not explicitly teach that the primary culture medium comprised human platelet lysate (hPL), vitamin C, or glutathione. However, as above, Schallmoser teaches that FBS can be fully replaced with hPL and that this eliminates issues of contamination with FBS and that it is appropriate for clinical-scale MSC production (p1437, column 1).
Additionally, Park teaches that successful islet transplantation is dependent not only on the number of islets but also on their quality, including viability, metabolic activity, and function (Abstract, p3813). However, Park continues, that islet quality decreases during the cultivation after the isolation procedure (Abstract, p3813). To overcome this obstacle, Park teaches that they established a method that utilized MSC and islet cocultures (Abstract, p3813). Park teaches that co-culturing with MSCs improved survival, functional, and angiogenesis/revascularization of islets because of enhanced trophic molecules secreted by MSCs, which influence intracellular islet ATP content and insulin function (Abstract, p3813). Specifically, Park teaches that MSCs and islets were co-cultured in media comprising CMRL1066, which as evidenced by Sigma, comprises ascorbic acid (vitamin C) and glutathione (p3814, Islet-MSCs coculture), and that co-cultures comprising CMRL1066 expressed a high insulin index (Figure 1, p3815).
Therefore, a person of ordinary skill in the art would be motivated to modify the method of Esmaeilzade and supplement the primary media with vitamin C or glutathione because it would promote insulin activity when MSCs are co-cultured with islets and prove successful translation of islets to treat disease states such as diabetes. Furthermore, because Esmaeilzade teaches that MSCs can effectively be cultured in media comprising vitamin C and glutathione, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Esmaeilzade, Schallmoser, and Park renders the invention unpatentable as claimed.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Esmaeilzade, in view of Schallmoser, as applied to claims 1, 3, and 8-10 above, and further in view of Lee et al. 2009, Cell Stem Cell, on IDS 01/26/2022, hereafter “Lee”).
The combined teachings of Esmaeilzade and Schallmoser are relied upon as above.
In regards to claim 4, Esmaeilzade does not explicitly teach that the conditioning protocol comprised TNF-α and at a concentration of approximately 10ng/mL. 
However, Lee teaches that MSCs have been used to treat a wide variety of diseases (p54, Introduction). Lee also teaches that intravenously infused hMSCs can enhance tissue repair without significant engraftment (p54, Summary). Lee continues that the improvements in animal models and patients after intravenous infusion of MSCs are at least in part explained by activation of MSCs to secrete TNFα-stimulated gene 6 (TSG-6) (p54, Summary).
Furthermore, Lee teaches that MSCs can be activated to express TSG-6 by being cultured with 10 ng/mL TNF-α (p57, Figure 3), and that this activation lead to an 80-fold increase in TSG-6 expression (p57, column 1; p57, Figure 3C).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Esmaeilzade and add TNF-α in a concentration of approximately 10 ng/mL because it would enhance TSG-6 expression which would improve tissue repair when used for therapies. Furthermore, because Lee teaches that culturing MSCs with 10 ng/mL TNF-α leads to an 80-fold increase in TSG-6 expression (p57, column 1; p57, Figure 3C), it could be done with predictable results and a reasonable expectation of success. 
Therefore, the combined teachings of Esmaeilzade, Schallmoser, and Lee renders the invention unpatentable as claimed.


Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Esmaeilzade, in view of Schallmoser, as applied to claims 1, 3, and 8-10 above, and further in view of Sordi et al. (2010, Stem Cells, hereafter “Sordi”).
The combined teachings of Esmaeilzade and Schallmoser are relied upon as above.
In regards to claims 5-6 and 11-12, as above, Esmaeilzade teaches that the population of primary cells was derived from femur and tibia bone (p266, MSC cultures).
However, Sordi teaches that MSCs appearing in pancreatic tissue (pMSCs) are bone derived (Title, Abstract, p140). Therefore, it is unclear if there is a difference between the population of primary cells as taught by Esmaeilzade, and the primary cells as limited in claim 5, other than physical location of acquisition of these tissues. A person of ordinary skill in the arts would be motivated to obtain MSCs from pancreatic tissues in order to maximize the use of cellular material, as to avoid wasting limited resources. Furthermore, because Sordi teaches that pMSCs are derived from bone, it could be done with predictable results and a reasonable expectation of success.
However, in regards to pancreatic MSCs specifically, Sordi also teaches that when co-transplanted with a minimal pancreatic islet mass, pMSCs facilitate the restoration of normoglycemia and neovascularization of the graft, suggesting that pMSCs exert an indirect role “helper cell” on the tissue repair process (Abstract, p140). Sordi also teaches that there is a wide array of experimental evidence that, for type 1 diabetes, MSCs may play an indirect role in protecting remaining β cells from further destruction at onset of the disease or in the stimulation of endogenous β cell replacement from tissue-resident stem cells or pre-existing β cells (p140, Introduction).
In regards to intra-pancreatic tissue derived MSCs (IPTD MSCs), the specification states, “In the embodiments where the MSCs are isolated from a donor pancreas or group of pancreata, the MSCs may be referred to as intra-pancreatic tissue-derived (IPTD)-MSCs” (paragraph [0041]). Therefore, since, as above Sordi teaches that the tissues derived from pancreatic tissue (Abstract, p140), they are IPTD MSCs.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Esmaeilzade and specifically used pMSCs (IPTD MSCs) because, as taught by Sordi, they would be helpful to facilitate the restoration of normoglycemia and neovascularization during transplantation, and protect β cells, for patients suffering from type 1 diabetes. Furthermore, because Sordi teaches that pMSCs (IPTD MSCs) are derived from bone, it could be done with predictable results and a reasonable expectation of success. 
Therefore, the combined teachings of Esmaeilzade, Schallmoser, and Sordi renders the invention unpatentable as claimed.


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Esmaeilzade, in view of Schallmoser, as applied to claims 1, 3, and 8-10 above, and further in view of Sordi and Park.
The combined teachings of Esmaeilzade and Scallmoser are relied upon as above.
	In regards to claims 7 and 13, as above, while Ezmaeilzade teaches a first or second population, Ezmaeilzade (p266, MSC cultures), does not explicitly teach a population comprised islet cells. However, as above, Park teaches that successful islet transplantation is dependent not only on the number of islets but also on their quality, including viability, metabolic activity, and function (Abstract, p3813). However, Park continues, that islet quality decreases during the cultivation after the isolation procedure (Abstract, p3813). To overcome this obstacle, Park teaches that they established a method that utilized MSC and islet cocultures (Abstract, p3813). Park teaches that co-culturing with MSCs improved survival, functional, and angiogenesis/revascularization of islets because of enhanced trophic molecules secreted by MSCs, which influence intracellular islet ATP content and insulin function (Abstract, p3813).
	Additionally, Sordi teaches that pancreatic islets and pMSCs (IPTD MSCs) were transplanted under the kidney capsule of diabetic mice (p143, Pancreatic islets and pMSC transplantation) that that this aided islet transplantation, increased neovascularization, and improved glycemia levels (p148, Pancreatic mesenchymal stem cells aid islet transplantation and increase neovascularization; p148, Figure 7).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Esmaeilzade and use pancreatic islets as a first or second population of primary cells because, as taught by Sordi, when transplanted together with pMSCs they aid in islet transplantation, increase neovascularization, and improve glycemia levels, which would help improve transplantation therapies for type 1 diabetes (p148, Pancreatic mesenchymal stem cells aid islet transplantation and increase neovascularization; p148), and because as taught by Park would improve survival, functional, and angiogenesis/revascularization of islets and enhanced trophic molecules secreted by MSCs, which influence intracellular islet ATP content and insulin function (Abstract, p3813). Furthermore, because both Sordi and Park teaches that pMSCs (IPTD MSCs) can be combined or co-cultured with pancreatic islets and successfully promote islet physiology, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Esmaeilzade, Schallmoser, Sordi, and Park renders the invention unpatentable as claimed.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Esmaeilzade, in view of Schallmoser, as applied to claims 1, 3, and 8-10 above, and further in view of Liu et al. (2008, Journal of Cellular and Molecular Medicine, hereafter “Liu”).
The combined teachings of Esmaeilzade and Schallmoser are relied upon as above.
	In regards to claim 14, as above, Esmaeilzade teaches a first and second population (p266, MSC cultures). While it appears that these populations are from the same donor, in the event that they are not, in reference to co-transplantation of MSCs with islets, Liu teaches that hematopoietic stem cell transplantation may re-introduce tolerance to type 1 diabetes, and that co-transplantation of MSC-derived insulin producing cells and hematopoietic stem cells from the same donor could evade the risks of reoccurring autoimmunity (p1161).
	Therefore, in the event that Esmaeilzade does not teach that the first and second populations derive from the same donor, a person of ordinary skill in the arts would be motivated to modify the method of Esmaeilzade, and use a first and second population derived from the same donor to evade reintroducing tolerance to type 1 diabetes in transplant recipients. Additionally, a person of ordinary skill in the arts would recognize that reducing the number of exogenous cell sources would decrease the likelihood of eliciting immune responses that could lead to rejection of transplanted tissue, which conversely, would lead to increased chances of a successful transplant in patients. Furthermore, because cells can readily be obtained from the same donors, and because Liu teaches that this could be a better technique, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Esmaeilzade, Schallmoser, and Liu renders the invention unpatentable as claimed.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Esmaeilzade, in view of Schallmoser, as applied to claims 1, 3, and 8-10 above, and further in view of Sordi, Park, and Liu.
The combined teachings of Esmaeilzade and Scallmoser are relied upon as above.
In regards to claims 15 and 16, as above, Esmaeilzade, as suggested by Schallmoser, teaches the method of claim 1 (see in regards to claim 1 above). 
While Esmaeilzade teaches that MSCs were derived from bone (p266, MSC cultures), also as above, Sordi teaches that MSCs appearing in pancreatic tissue (pMSCs) are bone derived (Title, Abstract, p140). Therefore, it is unclear if there is a difference between the population of primary cells as taught by Esmaeilzade, and the primary cells as limited in claims 15 and 16, other than physical location of acquisition of these tissues, and a person of ordinary skill in the arts would be motivated to obtain MSCs from pancreatic tissues in order to maximize the use of cellular material, as to avoid wasting limited resources. Furthermore, because Sordi teaches that pMSCs are derived from bone, it could be done with predictable results and a reasonable expectation of success.
Additionally, in regards to pancreatic MSCs specifically, Sordi also teaches that when co-transplanted with a minimal pancreatic islet mass, pMSCs facilitate the restoration of normoglycemia and neovascularization of the graft, suggesting that pMSCs exert an indirect role “helper cell” on the tissue repair process (Abstract, p140). Sordi also teaches that there is a wide array of experimental evidence that, for type 1 diabetes, MSCs may play an indirect role in protecting remaining β cells from further destruction at onset of the disease or in the stimulation of endogenous β cell replacement from tissue-resident stem cells or pre-existing β cells (p140, Introduction).
Furthermore, in regards to intra-pancreatic tissue derived MSCs (IPTD MSCs), the specification states, “In the embodiments where the MSCs are isolated from a donor pancreas or group of pancreata, the MSCs may be referred to as intra-pancreatic tissue-derived (IPTD)-MSCs” (paragraph [0041]). Therefore, since, as above Sordi teaches that the tissues derived from pancreatic tissue (Abstract, p140), they are IPTD MSCs.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Esmaeilzade and specifically used pMSCs (IPTD MSCs) because, as taught by Sordi, they would be helpful to facilitate the restoration of normoglycemia and neovascularization during transplantation, and protect β cells, for patients suffering from type 1 diabetes. Furthermore, because Sordi teaches that pMSCs (IPTD MSCs) are derived from bone, it could be done with predictable results and a reasonable expectation of success.
In regards to co-culturing, as above, while Esmaeilzade teaches that the method can be used for transplantation to treat disease states and therefore for therapeutic application (Abstract, p265), Esmaeilzade does not explicitly teach that the MSCs can be combined with islet cells to form a mixture for transplanting into a subject.
However, also as above Park teaches that successful islet transplantation is dependent not only on the number of islets but also on their quality, including viability, metabolic activity, and function (Abstract, p3813). However, Park continues, that islet quality decreases during the cultivation after the isolation procedure (Abstract, p3813). To overcome this obstacle, Park teaches that they established a method that utilized MSC and islet cocultures (Abstract, p3813). Park teaches that co-culturing with MSCs improved survival, functional, and angiogenesis/revascularization of islets because of enhanced trophic molecules secreted by MSCs, which influence intracellular islet ATP content and insulin function (Abstract, p3813).
	Additionally, Sordi teaches that pancreatic islets and pMSCs (IPTD MSCs) were transplanted under the kidney capsule of diabetic mice (p143, Pancreatic islets and pMSC transplantation) that that this aided islet transplantation, increased neovascularization, and improved glycemia levels (p148, Pancreatic mesenchymal stem cells aid islet transplantation and increase neovascularization; p148, Figure 7).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Esmaeilzade and use pancreatic islets as a first or second population of primary cells because, as taught by Sordi, when transplanted together with pMSCs they aid in islet transplantation, increase neovascularization, and improve glycemia levels, which would help improve transplantation therapies for type 1 diabetes (p148, Pancreatic mesenchymal stem cells aid islet transplantation and increase neovascularization; p148), and because as taught by Park would improve survival, functional, and angiogenesis/revascularization of islets and enhanced trophic molecules secreted by MSCs, which influence intracellular islet ATP content and insulin function (Abstract, p3813). Furthermore, because both Sordi and Park teaches that pMSCs (IPTD MSCs) can be combined or co-cultured with pancreatic islets and successfully promote islet physiology, it can be done with predictable results and a reasonable expectation of success.
	It should be noted, that while Esmaeilzade, as suggested by Schallmoser, Sordi, and Park teaches the condition protocol can be performed on IPTD-MSCs and islets, this does not necessarily imply that the conditioning protocols are being performed in co-culture. A person of ordinary skill in the arts could be motivated to perform the conditioning protocols separately as to maximize the effects of the conditioning protocol on each cell type without risk of introducing trophic factors, that affect differentiation or proliferation of cells, that could be due to the result of co-culturing those cells. Indeed, as above Esmaeilzade teaches that MSCs are involved in paracrine signaling (Abstract, p265), and culturing MSCs and islets separately could prevent MSCs from having a paracrine effect on islets. Furthermore, the conditioning protocol as in claim 1, using the open-ended term “comprising” which allows for steps not recited in the claims. A person of ordinary skill in the arts could recognize that IPTD-MSCs and islets could require different incubation times and culturing conditions not recited in the claims to maximize the effects of DMOG on the different cell types.
Therefore, a person of ordinary skill in the arts could perform the conditioning protocols separately the IPTD-MSCs and islets populations and then combine these populations because it would eliminate the risk of interaction of these cells during the incubation steps, and because these cells could have other culturing requirements, which would affect development and proliferation of these cells. Furthermore, because cells can readily be cultured separately and then combined, and indeed, as Sordi teaches above, that pancreatic islets and pMSCs (IPTD MSCs) can be co-transplanted (p143, Pancreatic islets and pMSC transplantation) and that that this aided islet transplantation, increased neovascularization, and improved glycemia levels (p148, Pancreatic mesenchymal stem cells aid islet transplantation and increase neovascularization; p148, Figure 7), IPTD MSCs and islets could later be combined with predictable results and a reasonable expectation of success.
In regards to isolating cells from a single donor, as above, Esmaeilzade appears to teaches a first and second population (p266, MSC cultures). Additionally, as above, Esmaeilzade teaches that the populations of cells were subsequently pretreated and used in transplantation experiments (p26, Preconditioning of MSCs by DMOG and MTT assay; p26, Animal cohorts and treatments) which makes the donor tissue and allogenic tissue. While it appears that these populations are from the same donor, in the event that they are not, in reference to co-transplantation of MSCs with islets, Liu teaches that hematopoietic stem cell transplantation may re-introduce tolerance to type 1 diabetes, and that co-transplantation of MSC-derived insulin producing cells and hematopoietic stem cells from the same donor (autologous or allogeneic) could evade the risks of reoccurring autoimmunity (p1161).
	Therefore, in the event that Esmaeilzade does not teach that the first and second populations derive from the same donor, a person of ordinary skill in the arts would be motivated to modify the method of Esmaeilzade, and use a first and second population derived from the same donor (autologous or allogeneic) to evade reintroducing tolerance to type 1 diabetes in transplant recipients. Additionally, a person of ordinary skill in the arts would recognize that reducing the number of exogenous cell sources would decrease the likelihood of eliciting immune responses that could lead to rejection of transplanted tissue, which conversely, would lead to increased chances of a successful transplant in patients. Furthermore, because cells can readily be obtained from the same donors, and because Liu teaches that this could be a better technique, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Esmaeilzade, Schallmoser, Sordi, Park, and Liu renders the invention unpatentable as claimed.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631